The judgment of the court was pronounced by
Slidell, J.
Suit was brought against the defendants in the District Court for the parish of Ascension upon their joint and several promissory note. It was alleged in the petition, that Johnson resided in that parish, and Key in the parish of Lafourche Interior. Key excepted to the jurisdiction. The exception was properly maintained. The plaintiff took an appeal, and now moves the dismissal of his appeal at the costs of the appellee, upon the ground that since the appeal was taken, ICey has pleaded to the merits in the court below, and thus voluntarily submitted himself to the jurisdiction of the court for Ascension. Key had a right to except, and the plaintiff had aright to appeal from’the judgment sustaining the exception. After the appeal was taken, Key had a right, if the plaintiff assented, to waive his privilege of being sued at his domicil, and join issue in the cause. But his doing so is obviously no reason for mulcting him in the costs of an appeal taken by his adversary from a judgment lawfully rendered in the appellee’s favor. The appellant does not question the correctness of the judgment; and as he asks a dismissal, we shall grant it at his own costs.
It is therefore decreed, that the appeal be dismissed, at the costs of the appellant,